DETAILED ACTION
This final action is in response to the amendment filed on 20 January 2021.
Status of Claims
Claims 1, 2, 5-8, 11-14, 17, and 18 are pending.
Claims 1, 2, 5-7, 11-13, and 17 were amended.
Claims 3, 4, 9, 10, 15, 16, 19, and 20 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 20 January 2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.	
Claim Objections
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, and 20 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 20 January 2021. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-20 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 20 January 2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Snee (GB 2359849; cited by Applicant), in view of Schroedter (WO 0134926).
Regarding claim 1, Snee discloses a door handle adapter assembly (see fig 5) installable on a door and positionable adjacent a latch, the door handle adapter assembly comprising: a spindle (“the square spindle”; see at least page 14, lines 19-20) configured to engage a door handle and transfer an input rotational force from the door handle to the latch; a door handle adapter (11) including: a flange (upper 21 as viewed in fig 5) configured to position the door handle adapter against an exterior surface of the door (see fig 7); a hub (31) with a central aperture (32) configured to receive the spindle and further transfer the input rotational force from the spindle (see page 6, lines 19-21); a first engager (upper 34 as viewed in fig 5) extending from an outer circumference of the hub (see fig 5); a second engager (lower 34 as viewed in fig 5) opposite the first engager extending from the outer circumference of the hub (see fig 5); a plate (lower 21 as viewed in fig 5) connected to the flange (via 15, 16), the plate forming a first spring chamber (leftmost, upper 22 as viewed in fig 5) and a second spring chamber (leftmost, lower 22 as viewed in fig 5); a slider (leftmost 41 as viewed in fig 5) positioned between the plate and the flange (see fig 5), the slider having a first receiver (upper 46 as viewed in fig 5) configured to engage the first engager (see page 12, lines 4-8) and a second receiver (lower 46 as viewed in fig 

Snee does not disclose a spacer being formed of a material softer and more compressible than the hub and the spindle, the spacer being positioned between the spindle and the hub. 

Schroedter, however, discloses that it is known in the art for a door lock (fig 2) to include a spacer (3) positioned between (see fig 2) a spindle (4) and a hub (7). The purpose for including the spacer is to reduce assembly errors caused by manufacturing tolerances (see paragraph 9 on page 1 of the machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door handle adapter assembly disclosed by Snee with a spacer as taught by Schroedter in order to reduce assembly errors caused by manufacturing tolerances. Please note that given the combination, it follows that the spacer would be formed of a material softer and more compressible than the hub and the spindle since Schroedter teaches that the spacers can be plastic (see paragraph 11 on page 2 of the machine translation). 
Regarding claim 5, Snee (in view of Schroedter) discloses the door handle adapter assembly according to claim 1, wherein the slider is linearly displaced in the same direction (i.e., toward the left as viewed in Snee fig 5) when the hub is axially rotated the first direction as when the hub is axially rotated the opposing direction.
Regarding claim 6, Snee (in view of Schroedter) discloses the door handle adapter assembly according to claim 1, wherein the first spring and the second spring maintain a torsional resistance against the input rotational force at all times (see Snee fig 5).
Claim 7 is rejected as applied to claim 1 above.
Claim 11 is rejected as applied to claim 5 above. 
Claim 12 is rejected as applied to claim 6 above. 
Claim 13 is rejected as applied to claim 7 above. 
Claim 17 is rejected as applied to claim 5 above. 
Claim 18 is rejected as applied to claim 6 above. 
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Snee (GB 2359849; cited by Applicant), in view of Schroedter (WO 0134926), and in further view of Rickenbaugh et al. (US 20160083976), herein referred to as Rickenbaugh.
Regarding claim 2, Snee (in view of Schroedter) discloses the door handle adapter according to claim 1, wherein the spacer is a polymer (see paragraph 11 on page 2 of the machine translation of Schroedter). 

Snee does not explicitly disclose wherein the hub is formed of one of zinc, brass, steel, and aluminum.


Claim 8 is rejected as applied to claim 2 above. 
Claim 14 is rejected as applied to claim 2 above.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 22, 2021